DAVIS, Circuit Judge,
concurring in part and dissenting in part.
I concur in all of Judge Cardamone’s opinion except that I do not agree with the strong implication (if not outright statement) that a canine sniff outside a dwelling can never be considered by a magistrate in support of a proposed search warrant. In this instance I fully agree that the magistrate should not have taken account of the sniff (in support of the requested warrant) because the other evidence of probable cause was far too thin or too stale. But I can envisage other circumstances in which a sniff might well be considered by the magistrate — along with other, stronger evidence of probable cause — and I would leave that problem open.